 

UCT 29 2018

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT Dis"*°é$i‘n§§"‘a"a
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, Cause No. CR l3-090-BLG-SPW
CV 16-168-BLG-SPW
Plaintiff/Respondent,
vs. ORDER DENYING § 2255 MOTION
AND DENYING CERTIFICATE OF
CRISTOBAL SANCHEZ-CHAVEZ, APPEALABILITY
Defendant/Movant.

 

 

This case is before the Court on motion by Defendant/Movant Cristobal
Sanchez-Chavez (“Sanchez”) to vacate, set aside, or correct the sentence under 28
U.S.C. § 2255.

Sanchez filed his motion pro se, alleging in part that a Title III wiretap
application Was defective and that it Was unreasonable for counsel to fail to
challenge it. Because he, as a prisoner, would likely be unable to review the
application, the Court appointed new counsel to represent him. Counsel Was
ordered to file an amended motion and Was permitted to file an Anders brief if
appropriate See Orders (Docs. 152, 154, 164); see also Anders v. California, 386
U.S. 728 (1967); Graves v. McEwen, 731 F.3d 879, 879-80 (9th Cir. 2013).

On July 31, 2018, counsel filed an amended § 2255 motion and an Anders
l

brief (Doc. 168). Sanchez had an opportunity to respond, see Order (Doc. 164) at
3 11 3, but did not do so.
I. Preliminary Review

The Court has reviewed the amended motion in light of the record of the
case. See Rule 4(b), Rules Governing § 2255 Proceedings. A petitioner “who is
able to state facts showing a real possibility of constitutional error should survive
Rule 4 review.” Calderon v. United States Dist. Court, 98 F.3d 1102, 1109 (9th
Cir. 1996) (“Nicolas”) (Schroeder, C.J., concurring) (referring to Rules Governing
§ 2254 Cases). But the Court should “eliminate the burden that would be placed
on the respondent by ordering an unnecessary answer.” Advisory Committee Note
(1976), Rule 4, Rules Governing § 2254 Cases, cited in Advisory Committee Note
(1976), Rule 4, Rules Governing § 2255 Proceedings; see also United States v.
Rodriguez- Vega, 797 F.3d 781, 791-92 (9th Cir. 2015).

Taking into account habeas counsel’s investigation and his statement that he
was not able to support Sanchez’s allegations, the § 2255 motion will be denied.

II. Background

On October 3, 2013, a grand jury indicted Sanchez and co-defendant Hector
Magallon-Lopez (“Magallon”) on one count of conspiring to possess with intent to
distribute 50 grams or more of actual methamphetamine and 500 grams or more of

a substance containing methamphetamine, a violation of 21 U.S.C. §§ 846 and

841 (a)(l) (Count l). Magallon was also charged with one count of possessing the
same, a violation of 21 U.S.C. § 84l(a)(1). See Indictment (Doc. l).

Both defendants stood trial before a jury. Both were convicted. See
Verdicts (Docs. 93, 94).

On November 20, 2014, Sanchez was sentenced to serve 151 months in
prison, to be followed by a five-year term of supervised release. See Minutes
(Doc. 104); Judgment (Doc. 106) at 2-3.

Sanchez appealed, challenging the sufficiency of the evidence and the denial
of a minor-role reduction at sentencing On December 23, 2015, the Court of
Appeals affirmed his conviction and sentence. See Order (Doc. 151) at 3, United
States v. Sanchez-Chavez, No. 14-30251 (9th Cir. Dec. 23, 2015).

Sanchez’s conviction became final on March 22, 2016. See Gonzalez v.
Thaler, 565 U.S. 134, 150 (2012). He timely filed his § 2255 motion on December
5, 2016. See 28 U.S.C. § 2255(f)(l).

III. Claims and Analysis

The amended motion entirely supersedes Sanchez’s pro se motion. See
Order (Doc. 152) at 2 11 3.

To the extent Sanchez asserts trial counsel was ineffective, he must allege
facts sufficient to support an inference that counsel’s performance was

unreasonable and that there is a reasonable probability Sanchez would have been

acquitted had counsel performed reasonably. See Strickland v. Washington, 466
U.S. 668, 687-88, 694 (1984).

One or more of Sanchez’s claims might be subject to procedural defenses,
but his claims will be considered on the merits.

A. Voice Identification

At trial, Sanchez argued that he did not participate in the intercepted phone
calls and that the United States had not correctly identified his voice. In his
opening statement to the jury, defense counsel said:

You’ll not hear that Cristobal was in any kind of car with

methamphetamine, You’ll not hear that he delivered or sold anything

to anybody. You’ll just hear some conversations And when you hear

those conversations, look who is doing the talking. Look who knows

what’s going on. Look who sees and says what’s happened and what

ought to be done. You’ll find it’s a gentleman by the name of Mr.

Magana. It’s not Cristobal.
l Trial Tr. (Doc. 132) at 127:25-128:8. Counsel highlighted, through cross-
examination, that few of the questioned calls were compared to a recording known
to be Sanchez’s voice. See 2 Trial Tr. at 340:10-343:11.

Sanchez now submits a written declaration from a co-conspirator, Adan
Magana-Sanchez (“Magana”), who states that “[t]he phone calls that l listened to .
. . . were me on the call, not Cristobal.” Am. § 2255 Mot. Ex. (Doc. 168-1 at 1).

Magana’s declaration does not support a claim of ineffective assistance of

counsel. Assuming Magana listened to the same calls that were played for the jury

4

at Sanchez’s trial, see, e.g., l Trial Tr. (Doc. 132) at 219:2-18, 234:2-239:3; 2
Trial Tr. (Doc. 133) at 251:10-259:15, 266:3-293:8, 294:5-298:8, competent
counsel would reasonably have thought it fruitless to pursue Magana’s testimony,
To show he had personal knowledge adequate to support his testimony that
Sanchez was not involved, Magana Would have to testify that he participated in
these drug-trafficking phone calls. And that testimony would “support a
conviction under a federal criminal statute,” which is the essential precondition for
invoking the Fifth Amendment. See United States v. Vavages, 151 F.3d 1185,
1192 (9th Cir. 1998). “[A] criminal defendant’s right to compulsory process to
secure the attendance of a witness does not include the right to compel the witness
to waive [the] Fifth Amendment privilege against self-incrimination.” [a'. at ll9l.
Even if there is a reasonable probability Sanchez would have been acquitted based
on Magana’s testimony, it was not unreasonable for counsel to reject a chimerical
pursuit.

Sanchez also claims Magana’s declaration is evidence of Sanchez’s actual
innocence. See Am. §2255 Mot. at 8. “Claims of actual innocence based on newly
discovered evidence have never been held to state a ground for federal habeas
relief.” Herrera v. Collins, 506 U.S. 390, 400, 417 (1993). Even if a petitioner
made “a truly persuasive demonstration of ‘actual innocence”’ and had “no . . .

avenue open to process such a claim” other than federal habeas relief, “the

thresholding showing” for relief “would necessarily be extraordinarin high.” [d. at
417. Magana’s declaration merely opposes other evidence, including the jury’s
own assessment of whether the Voice they heard in phone calls Sanchez made from
jail was the same voice they heard in the drug-trafficking phone calls. Whatever
else might be required of a petitioner claiming actual innocence, adding Magana’s
declaration to the balance of the testimony and evidence presented at trial does not
suffice.

This claim, see Am. § 2255 Mot. at 3-10, is denied.

B. Fourth Amendment Claims

Sanchez lacked standing to contest the legality of the traffic stop or the
search of co-defendant Magallon’s vehicle. See, e.g., Am. § 2255 Mot. at 10-16;
Rakas v. Illinois, 439 U.S. 128, 139-40 (1979). All Fourth Amendment claims,
see Am. § 2255 Mot. at 10-16, are denied.

C. Wiretaps

Habeas counsel explains that he considered whether trial counsel should
have challenged the wiretap evidence. If counsel’s performance was unreasonable
in this respect, Sanchez likely was prejudiced The verdict depended in large part
on investigating agents’ identification of Sanchez as a participant in the recorded
conversations For that reason, trial counsel urged the jurors to listen for

themselves See, e.g., 3 Trial Tr. (Doc. 134) at 546:24-547:15.

But there is no support for an inference that trial counsel performed
unreasonably. Case law does not support a claim that trial counsel should have
retained an expert witness to refute the agent’s voice identification See, e.g.,
United States v. Plunk, 153 F.3d 1011, 1022-23 (9th Cir. 1998), overruling on
other grounds noted by United States v. Hankey, 203 F.3d 1160, 1169 n.7 (9th Cir.
2000). Habeas counsel considered whether any conversations were recorded
outside the authorized time period, whether the Title III warrant applications were
adequately supported and timely made, and whether any extraneous
communications were obtained. He was unable to support a claim against trial
counsel. See, e.g., Am. § 2255 Mot. at 27.

This claim, see Am. § 2255 Mot. at 16-29, is denied.

D. Sufficiency of the Evidence

Sanchez contends that the evidence was not sufficient to support his
conviction. But he raised this claim on appeal, and the court of appeals rejected it.
The appellate court’s decision is law of the case. Sanchez presents no justification
for this Court to deviate from it. See United States v. Jingles, 702 F.3d 494, 502-
03 (9th Cir. 2013). This claim, see Am. § 2255 Mot. at 29-31, is denied.

E. Interpreters’ Objection

Finally, Sanchez asserts that trial counsel should have pursued an issue the

interpreters raised on the morning of the second day of trial regarding potentially

incomplete or inaccurate transcription into English of phone conversations in
Spanish. See 2 Trial Tr. (Doc. 133) at 244:5-246:24. But there is no reason to
infer that Sanchez might be able to show the English transcripts were inaccurate or
that accurate transcripts would, to a reasonable probability, lead to his acquittal.
This claim, see Am. § 2255 Mot. at 31-34, is denied.

IV. Certiflcate of Appealability ,

“The district court must issue or deny a certificate of appealability when it
enters a final order adverse to the applicant.” Rule ll(a), Rules Governing § 2255
Proceedings. A COA should issue as to those claims on which the petitioner
makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). The standard is satisfied if “jurists of reason could disagree with the
district court’s resolution of [the] constitutional claims” or “conclude the issues
presented are adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484
(2000)).

Habeas counsel was appointed to investigate whether Sanchez’s claims
might have legal and factual support. He also considered a few issues Sanchez did
not raise. He was unable to find firm ground on which to proceed. The Court also
reviewed the file and the amended motion and concluded that none of the claims

Sanchez and habeas counsel identified makes a substantial showing that Sanchez

was deprived of a constitutional right.

Co-conspirator Magana’s claim that the voice on the phone recordings was
his rather than Sanchez’s does not prove Sanchez innocent. At the time of trial,
any reasonable lawyer would have anticipated Magana would plead the Fifch
Amendment and refuse to testify in Sanchez’s favor. Sanchez lacked standing to
challenge the traffic stop and search of co-defendant Magallon’s vehicle. Counsel
reviewed the wiretap applications but was unable to find any material defect. The
court of appeals already found the evidence was sufficient to support Sanchez’s
conviction There is no reason to suppose that the English transcripts inaccurately
represented the phone calls conducted in Spanish or that accurate transcripts might
have led to an acquittal.

Reasonable jurists would find no basis to encourage further proceedings A

COA is not Warranted.

Accordingly, IT IS HEREBY ORDERED:

1. Sanchez-Chavez’s amended motion to vacate, set aside, or correct the
sentence under 28 U.S.C. § 2255 (Doc. 168) is DENIED.

2. A certificate of appealability is DENIED. The Clerk of Court shall
immediately process the appeal if Sanchez-Chavez files a Notice of Appeal.

3. The Clerk of Court shall ensure that all pending motions in this case and

in CV l6-168-BLG-SPW are terminated and shall close the civil file by entering
9

judgment in favor of the United States and against Sanchez-Chavez.

DATED this QQ’ day er october, 201 s.

iowa /- ¢z/@/zz;d

 

Susan P. Watters
United States District Court

10

